Exhibit 10.1

 

AMENDED

1997 STOCK OPTION PLAN

OF

OSI SYSTEMS, INC.

 

1. PURPOSES OF THE PLAN

 

The purposes of the Amended Stock Option Plan (the “Plan”) of OSI Systems, Inc.,
a California corporation (the “Company”), are to:

 

(a) Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;

 

(b) Encourage selected employees, directors and consultants to accept or
continue employment or association with the Company or its Affiliates; and

 

(c) Increase the interest of selected employees, directors and consultants in
the Company’s welfare through participation in the growth in value of the common
stock of the Company (the “Common Stock”).

 

Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
or “nonqualified options” (“NQOs”).

 

2. ELIGIBLE PERSONS

 

Every person who at the date of grant of an Option is an employee of the Company
or of any Affiliate (as defined below) of the Company is eligible to receive
NQOs or ISOs under this Plan. Every person who at the date of grant is a
consultant to, or non-employee director of, the Company or any Affiliate (as
defined below) of the Company is eligible to receive NQOs under this Plan. The
term “Affiliate” as used in the Plan means a parent or subsidiary corporation as
defined in the applicable provisions (currently Sections 424(e) and (f),
respectively) of the Code. The term “employee” includes an officer or director
who is an employee of the Company. The term “consultant” includes persons
employed by, or otherwise affiliated with, a consultant.

 

3. STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS

 

Subject to the provisions of Section 6.1.1 of the Plan, the total number of
shares of stock which may be issued under Options granted pursuant to this Plan
shall not exceed 3,350,000 shares of Common Stock (which gives effect to a 1.5-
for-1 stock split of the Common Stock (the “Stock Split”) effected in June
1997). The shares covered by the portion of any grant under the Plan which
expires unexercised shall become available again for grants under the Plan. No
eligible person shall be granted Options during any twelve-month period covering
more than 425,000 shares (which gives effect to the Stock Split effected in June
1997).

 

4. ADMINISTRATION

 

(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”) or by a committee (the “Committee”) to which administration of the
Plan, or of part of the Plan, is delegated by the Board (in either case, the
“Administrator”). The Board shall appoint and remove members of the Committee in
its discretion in accordance with applicable laws. If necessary in order to
comply with Rule 16b-3 under the Exchange Act and Section 162(m) of the Code,
the Committee shall, in the Board’s discretion, be comprised solely of
“non-employee directors” within the meaning of said Rule 16b-3 and “outside
directors” within the meaning of Section 162(m) of the Code. The foregoing
notwithstanding, the Administrator may delegate nondiscretionary administrative
duties to such employees of the Company as it deems proper and the Board, in its
absolute discretion, may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan.



--------------------------------------------------------------------------------

(b) Subject to the other provisions of this Plan, the Administrator shall have
the authority, in its discretion: (i) to grant Options; (ii) to determine the
fair market value of the Common Stock subject to Options; (iii) to determine the
exercise price of Options granted; (iv) to determine the persons to whom, and
the time or times at which, Options shall be granted, and the number of shares
subject to each Option; (v) to interpret this Plan; (vi) to prescribe, amend,
and rescind rules and regulations relating to this Plan; (vii) to determine the
terms and provisions of each Option granted (which need not be identical),
including but not limited to, the time or times at which Options shall be
exercisable; (viii) with the consent of the optionee, to modify or amend any
Option; (ix) to defer (with the consent of the optionee) the exercise date of
any Option; (x) to authorize any person to execute on behalf of the Company any
instrument evidencing the grant of an Option; and (xi) to make all other
determinations deemed necessary or advisable for the administration of this
Plan. The Administrator may delegate nondiscretionary administrative duties to
such employees of the Company as it deems proper.

 

(c) All questions of interpretation, implementation, and application of this
Plan shall be determined by the Administrator. Such determinations shall be
final and binding on all persons.

 

5. GRANTING OF OPTIONS; OPTION AGREEMENT

 

(a) No Options shall be granted under this Plan after 10 years from the date of
adoption of this Plan by the Board.

 

(b) Each Option shall be evidenced by a written stock option agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom such Option is granted.

 

(c) The stock option agreement shall specify whether each Option it evidences is
an NQO or an ISO.

 

(d) Subject to Section 6.3.3 with respect to ISOs, the Administrator may approve
the grant of Options under this Plan to persons who are expected to become
employees, directors or consultants of the Company, but are not employees,
directors or consultants at the date of approval, and the date of approval shall
be deemed to be the date of grant unless otherwise specified by the
Administrator.

 

6. TERMS AND CONDITIONS OF OPTIONS

 

Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1. NQOs shall be also subject to the terms and conditions
set forth in Section 6.2, but not those set forth in Section 6.3. ISOs shall
also be subject to the terms and conditions set forth in Section 6.3, but not
those set forth in Section 6.2.

 

6.1 Terms and Conditions to Which All Options Are Subject. All Options granted
under this Plan shall be subject to the following terms and conditions:

 

6.1.1 Changes in Capital Structure. Subject to Section 6.1.2, if the stock of
the Company is changed by reason of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Board in (a) the number and class of shares of
stock subject to this Plan and each Option outstanding under this Plan, and (b)
the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments. Each such adjustment shall be subject to approval by the Board in
its sole discretion.

 

6.1.2 Corporate Transactions. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each optionee at
least 30 days prior to such proposed action. To

 

2



--------------------------------------------------------------------------------

the extent not previously exercised, all Options will terminate immediately
prior to the consummation of such proposed action; provided, however, that the
Administrator, in the exercise of his sole discretion, may permit exercise of
any Options prior to their termination, even if such Options were not otherwise
exercisable. In the event of a merger or consolidation of the Company with or
into another corporation or entity in which the Company does not survive, or in
the event of a sale of all or substantially all of the assets of the Company in
which the shareholders of the Company receive securities of the acquiring entity
or an affiliate thereof, all Options shall be assumed or equivalent options
shall be substituted by the successor corporation (or other entity) or a parent
or subsidiary of such successor corporation (or other entity); provided,
however, that if such successor does not agree to assume the Options or to
substitute equivalent options therefor, the Administrator, in the exercise of
its sole discretion, may permit the exercise of any of the Options prior to
consummation of such event, even if such Options were not otherwise exercisable.

 

6.1.3 Time of Option Exercise. Subject to Section 5 and Section 6.3.4, Options
granted under this Plan shall be exercisable (a) immediately as of the effective
date of the stock option agreement granting the Option, or (b) in accordance
with a schedule as may be set by the Administrator (in any case, the “Vesting
Base Date”) and specified in the written stock option agreement relating to such
Option. In any case, no Option shall be exercisable until a written stock option
agreement in form satisfactory to the Company is executed by the Company and the
optionee. Notwithstanding the foregoing, to the extent required by applicable
laws, rules and regulations, the right to exercise Options granted pursuant to
this Plan shall vest at the rate of at least 20% per year from the date of
grant.

 

6.1.4 Option Grant Date. The date of grant of an Option under this Plan shall be
the date as of which the Administrator approves the grant.

 

6.1.5 Nontransferability of Option Rights. Except with the express written
approval of the Administrator which approval the Administrator is authorized to
give only with respect to NQOs, no Option granted under this Plan shall be
assignable or otherwise transferable by the optionee except by will or by the
laws of descent and distribution. During the life of the optionee, an Option
shall be exercisable only by the optionee.

 

6.1.6 Payment. Except as provided below, payment in full, in cash, shall be made
for all stock purchased at the time written notice of exercise of an Option is
given to the Company, and proceeds of any payment shall constitute general funds
of the Company. The Administrator, in the exercise of its absolute discretion
after considering any tax, accounting and financial consequences, may authorize
any one or more of the following additional methods of payment:

 

(a) Intentionally, Omitted;

 

(b) Subject to the discretion of the Administrator and the terms of the stock
option agreement granting the Option, delivery by the optionee of shares of
Common Stock already owned by the optionee for all or part of the Option price,
provided the fair market value (determined as set forth in Section 6.1.10) of
such shares of Common Stock is equal on the date of exercise to the Option
price, or such portion thereof as the optionee is authorized to pay by delivery
of such stock;

 

(c) Subject to the discretion of the Administrator, through the surrender of
shares of Common Stock then issuable upon exercise of the Option, provided the
fair market value (determined as set forth in Section 6.1.10) of such shares of
Common Stock is equal on the date of exercise to the Option price, or such
portion thereof as the optionee is authorized to pay by surrender of such stock,
and

 

3



--------------------------------------------------------------------------------

(d) By means of so-called cashless exercises as permitted under applicable rules
and regulations of the Securities and Exchange Commission and the Federal
Reserve Board.

 

6.1.7 Termination of Employment. If for any reason other than death or permanent
and total disability, an optionee ceases to be employed by the Company or any of
its Affiliates (such event being called a “Termination”), Options held at the
date of Termination (to the extent then exercisable) may be exercised in whole
or in part at any time within three months of the date of such Termination, or
such other period of not less than 30 days after the date of such Termination as
is specified in the Option Agreement or by amendment thereof (but in no event
after the Expiration Date); provided, however, that if such exercise of the
Option would result in liability for the optionee under Section 16(b) of the
Exchange Act, then such three-month period automatically shall be extended until
the tenth day following the last date upon which optionee has any liability
under Section 16(b) (but in no event after the Expiration Date). If an optionee
dies or becomes permanently and totally disabled (within the meaning of Section
22(e)(3) of the Code) while employed by the Company or an Affiliate or within
the period that the Option remains exercisable after Termination, Options then
held (to the extent then exercisable) may be exercised, in whole or in part, by
the optionee, by the optionee’s personal representative or by the person to whom
the Option is transferred by devise or the laws of descent and distribution, at
any time within six months after the death or six months after the permanent and
total disability of the optionee or any longer period specified in the Option
Agreement or by amendment thereof (but in no event after the Expiration Date).
For purposes of this Section 6.1.7, “employment” includes service as a director
or as a consultant. For purposes of this Section 6.1.7, an optionee’s employment
shall not be deemed to terminate by reason of sick leave, military leave or
other leave of absence approved by the Administrator, if the period of any such
leave does not exceed 90 days or, if longer, if the optionee’s right to
reemployment by the Company or any Affiliate is guaranteed either contractually
or by statute.

 

6.1.8 Withholding and Employment Taxes. At the time of exercise of an Option and
as a condition thereto, or at such other time as the amount of such obligations
becomes determinable (the “Tax Date”), the optionee shall remit to the Company
in cash all applicable federal and state withholding and employment taxes. Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the optionee’s (i) delivery of a promissory note in the
required amount on such terms as the Administrator deems appropriate, (ii)
tendering to the Company previously owned shares of Stock or other securities of
the Company with a fair market value equal to the required amount, or (iii)
agreeing to have shares of Common Stock (with a fair market value equal to the
required amount) which are acquired upon exercise of the Option withheld by the
Company.

 

6.1.9 Other Provisions. Each Option granted under this Plan may contain such
other terms, provisions, and conditions not inconsistent with this Plan as may
be determined by the Administrator, and each ISO granted under this Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.

 

6.1.10 Determination of Value. For purposes of the Plan, the fair market value
of Common Stock or other securities of the Company shall be determined as
follows:

 

(a) If the stock of the Company is regularly quoted by a recognized securities
dealer, and selling prices are reported, its fair market value shall be the
closing price of such stock on the date the value is to be determined, but if
selling prices are not reported, its fair market value shall be the mean between
the high bid and low asked prices for such stock on the date the value is to be
determined (or if there are no quoted prices for the date of grant, then for the
last preceding business day on which there were quoted prices).

 

(b) In the absence of an established market for the stock, the fair market value
thereof shall be determined in good faith by the Administrator, with reference
to the Company’s net worth, prospective earning power, dividend-paying capacity,
and other relevant factors, including the goodwill of the Company, the economic
outlook in the Company’s industry, the Company’s position in the industry, the
Company’s management, and the values of stock of other corporations in the same
or a similar line of business.

 

4



--------------------------------------------------------------------------------

6.1.11 Option Term. Subject to Section 6.3.4, no Option shall be exercisable
more than 10 years after the date of grant, or such lesser period of time as is
set forth in the stock option agreement (the end of the maximum exercise period
stated in the stock option agreement is referred to in this Plan as the
“Expiration Date”).

 

6.2 Terms and Conditions to Which Only NQOs Are Subject. Options granted under
this Plan which are designated as NQOs shall be subject to the following terms
and conditions:

 

6.2.1 Exercise Price. (a) Except as set forth in Section 6.2.1(b), the exercise
price of a NQO shall be not less than 85% of the fair market value (determined
in accordance with Section 6.1.10) of the stock subject to the Option on the
date of grant.

 

(b) To the extent required by applicable laws, rules and regulations, the
exercise price of a NQO granted to any person who owns, directly or by
attribution under the Code (currently Section 424(d)), stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or of any Affiliate (a “Ten Percent Shareholder”) shall in no event
be less than 110% of the fair market value (determined in accordance with
Section 6.1.10) of the stock covered by the Option at the time the Option is
granted.

 

6.3 Terms and Conditions to Which Only ISOs Are Subject. Options granted under
this Plan which are designated as ISOs shall be subject to the following terms
and conditions:

 

6.3.1 Exercise Price. (a) Except as set forth in Section 6.3.1(b), the exercise
price of an ISO shall be determined in accordance with the applicable provisions
of the Code and shall in no event be less than the fair market value (determined
in accordance with Section 6.1.10) of the stock covered by the Option at the
time the Option is granted.

 

(b) The exercise price of an ISO granted to any Ten Percent Shareholder shall in
no event be less than 110% of the fair market value (determined in accordance
with Section 6.1.10) of the stock covered by the Option at the time the Option
is granted.

 

6.3.2 Disqualifying Dispositions. If stock acquired by exercise of an ISO
granted pursuant to this Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two years
from the date of grant of the Option or within one year after the transfer such
stock on exercise of the Option), the holder of the stock immediately before the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the Option
as the Company may reasonably require.

 

6.3.3 Grant Date. If an ISO is granted in anticipation of employment as provided
in Section 5(d), the Option shall be deemed granted, without further approval,
on the date the grantee assumes the employment relationship forming the basis
for such grant, and, in addition, satisfies all requirements of this Plan for
Options granted on that date.

 

6.3.4 Term. Notwithstanding Section 6.1.11, no ISO granted to any Ten Percent
Shareholder shall be exercisable more than five years after the date of grant.

 

7. MANNER OF EXERCISE

 

(a) An optionee wishing to exercise an Option shall give written notice to the
Company at its principal executive office, to the attention of the officer of
the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6.1.6 and

 

5



--------------------------------------------------------------------------------

6.1.8. The date the Company receives written notice of an exercise hereunder
accompanied by payment of the exercise price will be considered as the date such
Option was exercised.

 

(b) Promptly after receipt of written notice of exercise of an Option and the
payments called for by Section 7(a), the Company shall, without stock issue or
transfer taxes to the optionee or other person entitled to exercise the Option,
deliver to the optionee or such other person a certificate or certificates for
the requisite number of shares of stock. An optionee or permitted transferee of
the Option shall not have any privileges as a shareholder with respect to any
shares of stock covered by the Option until the date of issuance (as evidenced
by the appropriate entry on the books of the Company or a duly authorized
transfer agent) of such shares.

 

8. EMPLOYMENT OR CONSULTING RELATIONSHIP

 

Nothing in this Plan or any Option granted hereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee’s employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates.

 

9. CONDITIONS UPON ISSUANCE OF SHARES

 

Shares of Common Stock shall not be issued pursuant to the exercise of an Option
unless the exercise of such Option and the issuance and delivery of such shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”).

 

10. NONEXCLUSIVITY OF THE PLAN

 

The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.

 

11. MARKET STANDOFF

 

Each optionee, if so requested by the Company or any representative of the
underwriters in connection with any registration of the offering of any
securities of the Company under the Securities Act, shall not sell or otherwise
transfer any shares of Common Stock acquired upon exercise of Options during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act; provided, however, that such restriction
shall apply only to the first registration statement of the Company to become
effective under the Securities Act after the date of adoption of this Plan which
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restriction until the end of such 180-day period.

 

12. AMENDMENTS TO PLAN

 

The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options except to conform this
Plan and ISOs granted under this Plan to the requirements of federal or other
tax laws relating to incentive stock options. No amendment, alteration,
suspension or discontinuance shall require shareholder approval unless (a)
shareholder approval is required to preserve incentive stock option treatment
for federal income tax purposes or (b) the Board otherwise concludes that
shareholder approval is advisable.

 

6



--------------------------------------------------------------------------------

13. EFFECTIVE DATE OF PLAN; TERMINATION

 

This Plan shall become effective upon adoption by the Board provided, however,
that no Option shall be exercisable unless and until written consent of the
shareholders of the Company, or approval of shareholders of the Company voting
at a validly called shareholders’ meeting, is obtained within twelve months
after adoption by the Board. If such shareholder approval is not obtained within
such time, Options granted hereunder shall terminate and be of no force and
effect from and after expiration of such twelve-month period. Options may be
granted and exercised under this Plan only after there has been compliance with
all applicable federal and state securities laws. This Plan (but not Options
previously granted under this Plan) shall terminate within ten years from the
date of its adoption by the Board.

 

14. DELIVERY OF FINANCIAL STATEMENTS

 

To the extent required by applicable laws, rules and regulations, the Company
shall deliver to each optionee financial statements of the Company at least
annually while such optionee holds an outstanding Option.

 

15. OPTION RE-PRICING

 

Subject to Section 6.1.1, neither the Board, the Committee nor the Administrator
shall re-price Options previously granted under this Plan, absent shareholder
approval authorizing the re-pricing of previously granted Options.

 

7